UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-2123



ABDUL AZIZ,

                                              Plaintiff - Appellant,
          versus


BOARD OF DIRECTORS OF THE STATE COLLEGE SYSTEM
OF WEST VIRGINIA,

                                              Defendant - Appellee,
          and


BLUEFIELD STATE COLLEGE,

                                                          Defendant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, District
Judge. (CA-96-2025-1)


Submitted:    April 25, 2002                  Decided:   May 1, 2002


Before WILLIAMS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Abdul Aziz, Appellant Pro Se. Charles R. Bailey, BAILEY & WYANT,
P.L.L.C., Charleston, West Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Abdul Aziz appeals the district court’s denial of a post

judgment motion filed pursuant to Fed. R. Civ. P. 60(b).                    The

district court originally dismissed the action on its merits, and

we affirmed.       Aziz v. Board of Directors, No. 99-1502, 1999 WL

734763 (4th Cir. Sept. 21, 1999) (unpublished), cert. denied, 529

U.S. 1004 (2000).

     We   review    denial   of   a   Rule   60(b)   motion   for   abuse    of

discretion.    Eberhardt v. Integrated Design & Constr., Inc., 167

F.3d 861, 869 (4th Cir. 1999). Having reviewed the district court’s

order denying the motion, we conclude that the court did not abuse

its discretion in denying the requested relief. Therefore, we deny

Appellee’s motion to dismiss the appeal, deny Appellant’s motion

for jury trial, and affirm the district court’s order. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                    AFFIRMED




                                       2